Exhibit 10.25

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and effective
as of September 1, 2016, by and between VIVINT SOLAR, INC., a Delaware
corporation (the “Company”) and THOMAS PLAGEMANN (hereinafter referred to as
“Executive”).

 

WHEREAS, Executive and Company entered into a certain Employment Agreement,
dated September 25, 2013 (the “Agreement”);

 

WHEREAS, Executive and Company desire to amend the terms of the Agreement in
accordance with the terms provided herein;

 

NOW, THEREFORE, in consideration of the above facts and the mutual promises set
forth in this Addendum, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.Paragraph 2(a) of the Agreement is hereby deleted in its entirety and replaced
with the following paragraph:

 

(a)Beginning September 1, 2016, Executive shall serve as the Company’s Chief
Commercial Officer, Executive Vice President and Head of Capital Markets.  In
such position, Executive shall have such duties, responsibilities and authority
as shall be determined from time to time by the Chief Executive Officer of the
company (the “CEO”).  Executive shall report to the CEO and Executive’s office
will be in New York, New York.

 

2.Paragraph 3(c) of the Agreement is hereby deleted in its entirety and replaced
with the following paragraph:

 

(c)Bonus.  Beginning October 15, 2016, and on each anniversary thereafter for
the duration of the Employment Term, Executive shall be entitled to a
performance bonus equal to the sum of 0.15% of tax equity raised by the Company
during the preceding year and 0.1% of non-recourse debt raised by the Company in
the preceding year (or such other bonus and incentive arrangements as may be
mutually agreed by the Company and Executive from time to time).  For purposes
of this Agreement, the term “non-recourse debt” does not include the extension
of any debt previously raised by the Company.  

 

Both parties recognize that the performance metrics upon which the performance
bonus is based are not directly aligned with the metrics upon which the bonuses
of the other members of the Company’s Executive Leadership Team are based (the
“ELT Bonus Metrics”) and, in the future, may not align with Executive’s duties
and obligations as periodically modified by the CEO.  Accordingly, on October
15, 2017, and each year thereafter, the parties agree to reevaluate Executive’s
performance bonus and determine whether it is necessary to modify the
performance metrics to more closely align Executive’s performance bonus with
Executive’s modified duties and/or the ELT Bonus Metrics.  If the parties
determine that Executive’s performance bonus should be modified in any way, the
Company and Executive will in good faith negotiate

--------------------------------------------------------------------------------

appropriate modified or substitute performance metrics given the then current
circumstances (“Modified Performance Metrics”), provided, however, that the
Company shall make the final determination with respect to such Modified
Performance Metrics in its sole and absolute discretion.

 

3.All other terms of the Agreement, shall continue in full force and effect for
the duration of the Agreement; provided, however, that in the case of any
discrepancy between this Amendment and the Agreement, this Amendment shall
prevail.

 

4.This Amendment shall be deemed to be part of the Agreement and any reference
to the Agreement in any other documents shall be construed as including this
Amendment.

 

5.This Amendment may be executed separately by the parties hereto, and each
executed copy shall be deemed as an original. All originals shall constitute the
same document.

 

[Remainder of page left intentionally blank; signature page to follow.]

2

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Addendum to be executed
effective as of the date set forth above.

 

EXECUTIVE:

 

 

 

 

Signature:

/s/ Thomas G. Plagemann

 

Print Full Name:

Thomas G. Plagemann

 

 

 

COMPANY:

 

VIVINT SOLAR, INC.

a Delaware corporation

 

By:

/s/ Tessa White

 

Name:

Tessa White

 

Title:

SVP, Human Capital

 

Address:

1800 W. Ashton Blvd.

Lehi, Utah 84043

 

 

 

 

 

 

 